DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 12/14/2020.  Examiner acknowledged that claims 1 and 11 are amended; claim 6 and 14 are canceled.  Currently, claims 1-5 and 7-13 are pending.
Response to Arguments
Applicant's arguments (see Remarks filed 12/14/2020) have been fully considered but they are not persuasive. 
Regarding Claims 1 and 11, Applicant argues (p.6) that Deppe with Cash does not describe nor provide any method of determining the manufacturer model, manufacturer series, or class of the powering device.  This argument is not persuasive.
Examiner disagrees with Applicant’s assessment because Cash teaches in [0039] “The control circuit 280 is also coupled to a memory 286 for storage of the operational information of the ballast 110, e.g., the setpoint, the high-end trim, the low-end trim, a serial number, etc.”; [0045] “each ballast 110 could store the appropriate power consumption table 300 in the memory 286. Each ballast 110 could then determine the power consumption using the present intensity, and simply transmit the present power consumption to the PC 150”.  Cash also teaches incorporated by reference of (US 2006/0202851) in [0122] and Fig. 28 that the configuration information stored includes serial number [0122] and manufactured information [0061].  Thus, Cash does teach the limitations as claimed.  Accordingly, the rejection of claim 1 over Deppe in view of Cash is maintained.
Claims 2-5, 7-10 and 12-13 are similarly rejected as they depend on the rejected claim above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deppe (US 2013/0221867) in view of Cash (2008/0088180).
Regarding Claim 1, Deppe teaches a method of determining power consumption of a lighting device ([0025] “the control unit may be configured to control the overall power consumption of and/or the current through the lamp to a predefined compensation value for operation with a ballast” it is obvious that power consumption is determined in order to be controlled.”; Also detailed in [0054] “feedback circuitry may be of any suitable type to measure the current and/or voltage of the LED lamp and thus e.g. the power consumption, so that during operation, the power consumption of the LED lamp and/or LED unit may be adapted to the compensation value according to the measurement of the actual consumption”), the lighting device comprising a lamp unit (Fig. 3: 1) for emitting illumination to illuminate a space (it is obvious that fluorescent lamps are used to light an area), and a powering device (Fig. 3: 26) which supplies an electrical power signal (Fig. 5a: 52, 51) to power the lamp unit to emit said illumination. 
Depp does not explicitly teach in Fig. 3 the method comprising: at the lamp unit, determining a type of the powering device to which the lamp unit is coupled, wherein said frequency of the electrical power signal.  However, (Fig. 10) teaches processor 102 of the lamp receiving voltage/current data from sensors (104, 106) for ballast determination as well as temperature (operating status) of the lamp from (105); [0150] “microprocessor 102' then determines in step 145 whether the determined current of step 142 is less than the current determined in step 144.  If this is the case, an inductive ballast is determined”; [0151] “if the current, measured in step 142 is higher than the current of step 144, a capacitive ballast is determined” and [0113] “in the inductive branch, the phasing corresponds to FIG. 5a, i.e. the current 51 lags the voltage 52, in the capacitive branch, the phasing corresponds to FIG. 13, i.e. here the current 51 leads the voltage 52.”; [0066] “current of said LED lamp is then again determined, preferably after said stabilization period.  The at least two determined currents are compared, e.g. by said microcontroller.  In case the power consumption of the lamp and thus-since the voltage is constant--the current according to said first set is lower than the current according to said second set, an inductive ballast is determined”.  Figs. 5a and 13 also indicated that a range/period of the current (51) is analyzed against the voltage (52).  
Furthermore, Deppe also teaches in [0142] “microprocessor 102 is supplied with signals corresponding to present voltage and current levels, it is possible to synchronize to the mains frequency and to compensate for distortions of the zero-crossing 55”; [0123] “Due to the reactive power of the series inductance 25, the line voltage 52 is phase shifted with respect to the input current 51”; [0083] “the control unit may further preferably comprise a frequency detector, so that the control unit operates according to said first detection mode in case a 50 Hz (+-4 Hz) alternating current is determined and according to said second detection mode in case a 60 Hz (+-4 Hz) alternating current is determined.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Deppe by analyzing the frequency to determine a phase (lead/lag) in order to determine the type of ballast connected to the 
Deppe does not teach storing power consumption data of a plurality of types of powering device under different lamp unit loading conditions, wherein the type of powering device is at least one of a manufacturer model, manufacturer series, or a class of powering device; determining a corresponding power consumption of the powering device from the stored power consumption data, based on the determined type of the powering device type and on the operating status of the lamp; and calculating a total power consumption of the lighting device as a sum of the power consumption of the powering device and the lamp unit. Deppe teaches control the power consumption of the LED unit to predefined compensation value stored in memory.
Cash is in the field of lighting control (abstract) and teaches storing power consumption data (Fig. 1: 150 having memory; [0044] “The data for the plurality of ballast power consumption tables 300 is then stored in the memory of the PC 150”; [0043] “Alternatively, a single ballast 110 could be operable to estimate the power consumption of the ballast rather than the PC 150 performing the computation”; [0045] “each ballast 110 could store the appropriate power consumption table 300 in the memory 286”) of a plurality of types of powering device under different lamp unit loading conditions ([0044] “plurality of ballast power consumption tables 300 are determined by actual measurements of the current drawn by the different types of ballasts at different operating voltages under different operating conditions”), wherein the type of powering device is at least one of a manufacturer model, manufacturer series ([0039] “The control circuit 280 is also coupled to a memory 286 for storage of the operational information of the ballast 110, e.g., the setpoint, the high-end trim, the low-end trim, a serial number, etc.”), or a class of powering device; determining a corresponding power consumption of the powering device from the stored power consumption data, based on the determined type of the powering device type and on the operating status of the lamp ([0044] “a unique ballast power consumption table 300 (i.e., a look-up table) for each type of ballast is stored in the memory of the PC 150…The table 300 also comprises a second column of corresponding power consumption amounts for each of the intensity levels of the first column 310, i.e., P0 through P127 as shown in FIG. 3. The values of the power consumption of the ballast 110 may range, for example, from 14.8 W at low-end to 65 W at high-end”); and calculating a total power consumption of the lighting device as a sum of the power consumption of the powering device and the lamp unit ([0045] “once the PC 150 has determined the power consumption of each of the ballast 110 in the lighting control system 100, the PC can sum the power consumption values to determine the total power consumption of the lighting control system 100”; Notes [0010] already taught “steps of estimating a present amount of power being consumed by each of the plurality of electrical loads, and determining the total amount of power presently being consumed by all of the plurality of electrical loads in response to the step of determining a present amount of power being consumed by each of the plurality of electrical loads”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Deppe with the memory storing the power consumption data of powering device with manufacturer information as taught by Cash in order to utilize short address values corresponding to serial numbers (Cash incorporated by reference 2006/0202851 [0123] and (Fig. 28:302) ) to optimize response time and automatically shed individual loads using load shedding tiers [Cash 0047] since they prevents the lighting system from exceeding a billing threshold [Cash 0046].

Regarding Claim 2, Deppe teaches the method with all the limitations as claimed in claim 1.
Deppe does not teach said power consumption data is stored in the lamp unit.
Cash is in the field of lighting control (abstract) and teaches said power consumption data is stored in the lamp unit ([0045] “Alternatively, each ballast 110 could store the appropriate power consumption table 300 in the memory 286”).


Regarding Claim 3, Deppe teaches the method with all the limitations as claimed in claim 1.
Deppe does not teach said determining of the corresponding power consumption of the powering device and said calculating of the total power consumption of the lighting device are performed in the lamp unit.
Cash is in the field of lighting control (abstract) and teaches said determining of the corresponding power consumption of the powering device and said calculating of the total power consumption of the lighting device are performed in the lamp unit (Fig. 3: 300; [0043] “PC 150 simply determines the total amount of power presently being consumed by the lighting control system 100 in response to the number, wattage, and type of lamps 102 connected to the ballasts 110 and the present intensities of the ballasts.  Alternatively, a single ballast 110 could be operable to estimate the power consumption of the ballast rather than the PC 150 performing the computation”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Deppe with the memory storing the power consumption data of powering device as taught by Cash in order to automatically shed individual loads using load shedding tiers [Cash 0047] since they prevents the lighting system from exceeding a billing threshold [Cash 0046].

Regarding Claim 4, Deppe teaches the method with all the limitations as claimed in claim 3.
Deppe does not teach reporting the calculated power consumption from the lamp unit to a monitoring system via a communications network.
Cash is in the field of lighting control (abstract) and teaches reporting the calculated power consumption from the lamp unit to a monitoring system (Fig. 1: 150) via a communications network (Fig. 1: 152).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Deppe with a network monitoring system as taught by Cash in order to automatically shed individual loads using load shedding tiers [Cash 0047] since they prevents the lighting system from exceeding a billing threshold [Cash 0046].

Regarding Claim 5, Deppe teaches the method with all the limitations as claimed in claim 1.
Deppe does not teach reporting the determined type of the powering device and the operating status of the lamp unit from the lamp unit to a monitoring system via a communications network, wherein said determining of the power consumption of the powering device and said calculating of the total power consumption of the lighting device are performed at the monitoring system.
Cash is in the field of lighting control (abstract) and teaches reporting the determined type of the powering device ([0044] “A unique ballast power consumption table 300 (i.e., a look-up table) for each type of ballast is stored in the memory of the PC 150”) and the operating status of the lamp unit from the lamp unit to a monitoring system (Fig. 1: 150) via a communications network (Fig. 1: 152), wherein said determining of the power consumption of the powering device  ([0044] “the plurality of ballast power consumption tables 300 are determined by actual measurements of the current drawn by the different types of ballasts at different operating voltages under different operating conditions”; Fig. 3) and said calculating of the total power consumption of the lighting device are performed at the monitoring system ([0045] “Once the PC 150 has determined the power consumption of each of the ballast 110 in the lighting control system 100, the PC can sum the power consumption values to determine the total power consumption of the lighting control system 100”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Deppe with a network monitoring system as taught by Cash in order to automatically shed individual loads using load shedding tiers [Cash 0047] since they prevents the lighting system from exceeding a billing threshold [Cash 0046].

Regarding Claim 7, Deppe teaches a method with all the limitations as claimed in claim 1.
Deppe does not teach stored power consumption data comprises a plurality of data values of losses of the powering device under a corresponding plurality of different loading conditions.
Cash is in the field of lighting control (abstract) and teaches stored power consumption data comprises a plurality of data values of losses of the powering device ([0043] “a single ballast 110 could be operable to estimate the power consumption of the ballast rather than the PC 150 performing the computation” and [0044] “PC 150 is operable to determine the power presently being consumed by each of the ballasts 110 by using the present intensity of each ballast and one of a plurality of ballast power consumption tables 300. A unique ballast power consumption table 300 (i.e., a look-up table) for each type of ballast is stored in the memory of the PC 150…The values of the power consumption of the ballast 110 may range, for example, from 14.8 W at low-end to 65 W”; Examiner Notes: it is obvious that power consumption by the ballast is essentially power losses due to being consumed by the ballasts) under a corresponding plurality of different loading conditions (Fig. 3: 310).


Regarding Claim 8, Deppe teaches a method with all the limitations as claimed in claim 7.
Deppe does not teach determining of the corresponding power consumption of the powering device comprises interpolating between said plurality of data values of loses.
Cash is in the field of lighting control (abstract) and teaches determining of the corresponding power consumption of the powering device comprises interpolating ([0043] “a single ballast 110 could be operable to estimate the power consumption of the ballast rather than the PC 150 performing the computation” and [0044] “PC 150 is operable to determine the power presently being consumed by each of the ballasts 110 by using the present intensity of each ballast and one of a plurality of ballast power consumption tables 300. A unique ballast power consumption table 300 (i.e., a look-up table) for each type of ballast is stored in the memory of the PC 150…The values of the power consumption of the ballast 110 may range, for example, from 14.8 W at low-end to 65 W”; Examiner Notes: it is obvious that power consumption by the ballast is essentially power losses due to being consumed by the ballasts”) between said plurality of data values of loses.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Deppe with the memory storing the power consumption data of powering device as taught by Cash in order to automatically shed individual loads using load shedding tiers [Cash 0047] since they prevents the lighting system from exceeding a billing threshold [Cash 0046].

Regarding Claim 9, Deppe teaches the method with all the limitations as claimed in claim 1.
Deppe does not teach stored power consumption data comprises a standby power value and an operating efficiency.
Cash is in the field of lighting control (abstract) and teaches stored power consumption data comprises a standby power value ([0058] “if the load shed parameter is 100, the setpoint is equal to zero, and thus, the ballast 110 turns the lamp 102 off”) and an operating efficiency ([0039] “operable to control the intensity of the lamps L1, L2, L3 from a low-end trim (i.e., a minimum intensity) to a high-end trim (i.e., a maximum intensity); [0043] “PC 150 is operable to determine the power presently being consumed by each of the ballasts 110 by using the present intensity of each ballast”).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Deppe with the memory storing the power consumption data of powering device as taught by Cash in order to automatically shed individual loads using load shedding tiers [Cash 0047] since they prevents the lighting system from exceeding a billing threshold [Cash 0046].

Regarding Claim 10, Deppe teaches the method according to claim 1, wherein the lamp unit takes the form of an LED-based replacement for a gas-discharge lamp or incandescent lamp ([0002] “LED lamps are developed to replace common incandescent or fluorescent lamps”), and said powering device takes the form of a legacy powering device (Fig. 2a: inductance ballast) designed to power a gas-discharge lamp or incandescent lamp with said electrical power signal.

Regarding Claim 11, Deppe teaches apparatus (Fig. 3) comprising: a lamp unit (Fig. 3: 1) adapted to be fitted into a lighting device (Fig. 3: 20) including a powering device (Fig. 3: 26) for supplying an electrical power signal (Fig. 5a: 52, 51) to power the lamp unit, the lamp unit comprising at least one light source (Fig. 3: 7) for emitting illumination to illuminate a space (it is obvious that fluorescent lamps are used to light an area) when powered by the electrical power signal.
Deppe does not explicitly teach in Fig. 3 the lamp unit further comprising an evaluation module adapted determine an operating status of the lamp and a type of the powering device powering the lamp unit based on an analysis of the electrical power signal received at the lamp unit from the powering device; and at least one processing unit adapted to access a data store; wherein said analysis comprises determining at least a frequency of the electrical power signal.  However, (Fig. 10) teaches a control unit receiving temperature sensor (105) information to provide overheating protection [0138] and determines the type of ballast (inductive/capacitive) based on the leading or lagging of the current against voltage using inputs from voltage and current sensor (106, 104) as described in [0150] “microprocessor 102' then determines in step 145 whether the determined current of step 142 is less than the current determined in step 144.  If this is the case, an inductive ballast is determined”; [0151] “if the current, measured in step 142 is higher than the current of step 144, a capacitive ballast is determined”; [0140] teaches “predefined compensation value is factory set in a memory (not shown), accessible to the microprocessor 102”.  and [0113] “in the inductive branch, the phasing corresponds to FIG. 5a, i.e. the current 51 lags the voltage 52, in the capacitive branch, the phasing corresponds to FIG. 13, i.e. here the current 51 leads the voltage 52.”; [0066] “current of said LED lamp is then again determined, preferably after said stabilization period.  The at least two determined currents are compared, e.g. by said microcontroller.  In case the power consumption of the lamp and thus-since the voltage is constant--the current according to said first set is lower than the current according to said second set, an inductive ballast is determined”.  Figs. 5a and 13 also indicated that a range/period of the current (51) is analyzed against the voltage (52).  
microprocessor 102 is supplied with signals corresponding to present voltage and current levels, it is possible to synchronize to the mains frequency and to compensate for distortions of the zero-crossing 55”; [0123] “Due to the reactive power of the series inductance 25, the line voltage 52 is phase shifted with respect to the input current 51”; [0083] “the control unit may further preferably comprise a frequency detector, so that the control unit operates according to said first detection mode in case a 50 Hz (+-4 Hz) alternating current is determined and according to said second detection mode in case a 60 Hz (+-4 Hz) alternating current is determined.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Deppe in order to determine the type of ballast connected to the lamp since high ballast loss and temperature problem can occur if switching device is not controlled properly [0058].  Therefore, the subject matter claimed would have been obvious in view of Deppe.  
Deppe does not teach at least one processing unit adapted to access a data store storing power consumption data of a plurality of types of powering device under different lamp unit loading conditions, to determine the power consumption of the powering device based on the determined type of the powering device and on an operating status of the lamp unit with reference to the stored power consumption data for the determined powering device type, and to determine a total power consumption of the lighting device as a sum of the determined power consumption of the powering device and the lamp unit, wherein the type of powering device is at least one of a manufacturer model, manufacturer series, or a class of powering device. Deppe teaches control the power consumption of the LED unit to predefined compensation value.
Cash is in the field of lighting control (abstract) and teaches a data store (Fig. 1: 150 having memory; [0044] “The data for the plurality of ballast power consumption tables 300 is then stored in the memory of the PC 150”; [0043] “Alternatively, a single ballast 110 could be operable to estimate the power consumption of the ballast rather than the PC 150 performing the computation”; [0045] “each ballast 110 could store the appropriate power consumption table 300 in the memory 286”) storing power consumption data of a plurality of types of powering device under different lamp unit loading conditions ([0044] “plurality of ballast power consumption tables 300 are determined by actual measurements of the current drawn by the different types of ballasts at different operating voltages under different operating conditions”), to determine the power consumption of the powering device based on the determined type of the powering device and on an operating status of the lamp unit with reference to the stored power consumption data for the determined powering device type ([0044] “a unique ballast power consumption table 300 (i.e., a look-up table) for each type of ballast is stored in the memory of the PC 150…The table 300 also comprises a second column of corresponding power consumption amounts for each of the intensity levels of the first column 310, i.e., P0 through P127 as shown in FIG. 3. The values of the power consumption of the ballast 110 may range, for example, from 14.8 W at low-end to 65 W at high-end”), and to determine a total power consumption of the lighting device as a sum of the determined power consumption of the powering device and the lamp unit ([0045] “once the PC 150 has determined the power consumption of each of the ballast 110 in the lighting control system 100, the PC can sum the power consumption values to determine the total power consumption of the lighting control system 100”; Notes [0010] already taught “steps of estimating a present amount of power being consumed by each of the plurality of electrical loads, and determining the total amount of power presently being consumed by all of the plurality of electrical loads in response to the step of determining a present amount of power being consumed by each of the plurality of electrical loads”), wherein the type of powering device is at least one of a manufacturer model, manufacturer series ([0039] “The control circuit 280 is also coupled to a memory 286 for storage of the operational information of the ballast 110, e.g., the setpoint, the high-end trim, the low-end trim, a serial number, etc.”), or a class of powering device.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Deppe with the memory storing the power consumption data of powering device with manufacturer information as taught by Cash in order to 

Regarding Claim 12, Deppe teaches a lamp unit according to claim 11, wherein said data store ([0140] “the predefined compensation value is factory set in a memory (not shown), accessible to the microprocessor 102”; similarly Cash [0039] “The control circuit 280 is also coupled to a memory 286 for storage of the operational information of the ballast 110”) and processing unit (Fig. 10: 102) are incorporated in the lamp unit (Fig. 3: 1), said evaluation module being implemented by the processing unit.

Regarding Claim 13, Deppe teaches a lamp unit with all the limitations as claimed in claim 11.
Deppe does not teach a communication unit adapted to communicate the determined type of the powering device and the operating status of the lamp unit to a monitoring system via a communications network, and wherein said at least one processing is implemented in the monitoring system.
Cash is in the field of lighting control (abstract) and teaches a communication unit ([0040] “ballast operable to be coupled to a communication link”) adapted to communicate the determined type of the powering device (Fig. 1: 110) and the operating status of the lamp unit (Fig. 1: 102) to a monitoring system (Fig. 1: 150) via a communications network (Fig. 1: 152), and wherein said at least one processing unit (Fig. 1: 150 is a PC; it is obvious that the PC has a processor) is implemented in the monitoring system.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Henry Luong/Primary Examiner, Art Unit 2844